I dissent because I believe defendant has stated an official purpose for inspecting state income tax returns. R. C. 5747.18
specifically permits the Tax Commissioner to release confidential income tax returns for official purposes. If the reasoning of the majority opinion is adopted, no one can state an official purpose for the examination of state income tax returns other than employees in the office of the Tax Commissioner. The result would be that the Auditor, who is charged by law with broad powers of audit over all state departments, would be precluded from any effective audit of a substantial part of the operation of the Department of Taxation as it is necessary to check individual income tax returns in order to determine whether a refund voucher is due.
The Auditor of the state is given broad power, under R. C. Chapters 115 and 117, to examine each voucher presented to him and to keep full and accurate accounts of money and other property paid out of or transferred from the state treasury. The Auditor, through the Bureau of Inspection and Supervision of public offices, is required to inspect and supervise the accounts and reports of every state office, which certainly includes the Department of Taxation. Consequently, the Auditor's office serves as a check and balance over the fiscal operation of every state *Page 264 
office and department. However, the majority has held that these broad powers of supervision and control, providing a check and balance to the fiscal integrity of each state department, are eliminated in the case of the Tax Commissioner in that tax returns are confidential. The fact that tax returns are confidential begs the question, as the real question is whether the Auditor states an official purpose in seeking to examine individual tax returns in order to perform broad powers of audit over another state department.
An attempt is made to support the fact that the Auditor does not state an official business by pointing to the Internal Revenue Code, which permits inspection of federal income tax returns by any state official, body or commission lawfully charged with the administration of any state tax law, if the inspection is for the purpose of such administration or for the purpose of obtaining information to be furnished to local taxing authority. However, Internal Revenue Code Section 6103 (d) is the section of the Code dealing with release of otherwise confidential federal income tax returns to another segment of the federal government and is the federal version of "official purposes." That section permits inspection of individual tax returns by committees of Congress — specifically, the House Committee on Ways and Means, the Senate Committee on Finance and the Joint Committee on Internal Revenue Taxation — in order that other parts of the government may conduct their assigned duties. No matter who is furnished federal income tax returns or state income tax returns, that person is charged with protecting the confidentiality of the returns. The other entities in state government who are entitled to otherwise confidential state income tax returns for official purposes are not enumerated in R. C. 5747.18 as in the Internal Revenue Code, and it is necessary to locate them in other provisions of law, such as R. C. Chapters 115 and 117, which set forth the duties of the Auditor, to define what other entities have an official purpose for access to the returns.
As held in Atty. Genl. Op. 75-012, the Auditor of the *Page 265 
state performs a statutory function directly related to the administration of the state income tax. "* * * [A]s Auditor he may inquire into the legality of claims and vouchers submitted to him and must refuse to issue a warrant on the Treasurer of State for such a claim unless he finds it legal. R. C. 115.35. This necessarily includes claims for income tax refunds certified to the Auditor pursuant to R. C. 5747.11. Furthermore, he is charged with investigating through the Bureau of Inspection and Supervision of Public Offices the accounts of the various state departments and institutions. R. C. 117.01. Where the Department of Taxation is the object of the investigation, the Bureau's function is related to the administration of the state tax law and it may request and receive information relevant to that inquiry."
It is clear then that there are "official purposes" for which the Auditor of state may, pursuant to R. C. 5747.18, request and receive information gained by the Tax Commissioner or his agent. As pointed out in Atty. Gen. Op. 75-012, the Auditor, in requesting income tax records, must state a purpose within its powers. Such a purpose has been stated in the letter of February 26, 1975, from the Auditor to the Tax Commissioner.
Moreover, the fact that R. C. 5747.11 requires the Tax Commissioner to determine the amount of refund and certify that amount to the Auditor does not mean that the Auditor's auditing functions are eliminated and that he must write the refund check without question. Many provisions in state statutes require another state department to certify the amount due by voucher to the Auditor who is not precluded thereby from independently checking the accuracy of the voucher amounts.
Apparently, there is an underlying feeling that the purpose stated by the Auditor may in some way be a subterfuge for improper purposes, such as political purposes, and that the Auditor or his employees will not maintain the confidentiality required of all public officials properly having access to state income tax returns. As we stated in the case of Maloney et al.
v. Rhodes, Franklin County Court of *Page 266 
Appeals No. 75AP-317, unreported, devious conduct on the part of a government official cannot be presumed. A valid purpose for inspection of the state income tax returns has been stated by the Auditor and it must be presumed that the tax returns obtained to enable the Auditor to perform his auditing duties will be properly used. In the event the returns are not properly used, appropriate action can be taken at that time.
In summary, the Auditor is the official watchdog of fiscal integrity over all other departments of government. There is neither intent nor reason to render meaningless or ineffectual the duties of the Auditor as prescribed in R. C. Chapters 115 and 117 as relates to the Department of Taxation by provision that state income tax returns are confidential and not to be released except for official purposes. The Department of Taxation is not a power unto itself, free from outside audit applicable to every other public office. No abuse of confidentiality exists by use of state income tax returns for conducting an official audit, as its employees are charged with the protection of confidentiality as are the employees of the Department of Taxation. The judgment of the trial court should be reversed. *Page 267